Case 2:20-cv-01302-JS-SIL Document 30 Filed 12/28/20 Page 1 of 8 PageID #: 151



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
CAROLINA SORTO,
on behalf of herself and all other
persons similarly situated,
                                                MEMORANDUM & ORDER
                             Plaintiff,         20-CV-1302(JS)(SIL)

           -against-

DIVERSIFIED MAINTENANCE SYSTEMS, LLC,

                         Defendant.
------------------------------------X
APPEARANCES
For Plaintiff:      Peter Arcadio Romero, Esq.
                    David Donald Barnhorn, Esq.
                    Law Office of Peter A. Romero PLLC
                    825 Veterans Highway, Suite B
                    Hauppauge, New York 11788

For Defendant:         Daniel M. Bernstein, Esq.
                       Evan B. Citron, Esq.
                       Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                       599 Lexington Avenue, 17th Floor
                       New York, New York 10022

SEYBERT, District Judge:

           Plaintiff Carolina Sorto (“Plaintiff”), individually and

on behalf of all others similarly situated, commenced this proposed

class action against defendant Diversified Maintenance Systems,

LLC (“Defendant”) asserting claims under various provisions of New

York Labor Law.     (Compl., ECF No. 1; Am. Compl., ECF No. 13.)           By

Report and Recommendation dated November 15, 2020, Magistrate

Judge Steven I. Locke recommended that the Court deny Defendant’s

motion to dismiss the Amended Complaint’s first cause of action

seeking relief under New York Labor Law § 191 (“Section 191”).
Case 2:20-cv-01302-JS-SIL Document 30 Filed 12/28/20 Page 2 of 8 PageID #: 152



(“R&R,” ECF No. 24.)       Defendant timely filed objections.           (Def.

Obj., ECF No. 25; Pl. Obj. Opp., ECF No. 27.)            For the following

reasons, Defendant’s objections are OVERRULED, the R&R is ADOPTED,

and Defendant’s partial motion to dismiss is DENIED.

                                BACKGROUND

I.    Facts1

           The Court presumes the parties’ familiarity with the

facts as set forth in the R&R and recites only those necessary to

adjudicate the pending motion.        (See R&R at 2.)      By way of brief

background, Defendant provides maintenance and cleaning services

to department stores throughout New York.              Defendant employed

Plaintiff as an hourly, manual worker from approximately September

2019 through February 26, 2020. Defendant allegedly paid Plaintiff

(and similarly situated manual workers) on a bi-weekly basis and

not within “seven calendar days after the end of the week in which

the wages are earned,” as required under Section 191.

II.   Procedural History and the R&R

           Plaintiff initiated this action on March 10, 2020 and

filed an Amended Complaint on May 27, 2020 asserting: (1) a

frequency of pay claim in violation of Section 191 (the “First

Cause of Action”); (2) a spread-of-hours claim in violation of New

York Labor Law § 650 et seq. and 12 NYCRR § 142-2.4; (3) a wage


1 The facts are drawn from the Amended Complaint and are assumed
to be true for purposes of this Memorandum & Order.


                                      2
Case 2:20-cv-01302-JS-SIL Document 30 Filed 12/28/20 Page 3 of 8 PageID #: 153



notice claim in violation of New York Labor Law § 195(1); and (4) a

wage statement claim in violation of New York Labor Law § 195(3).

(See Am. Compl. ¶¶ 28-42.)

            On June 29, 2020, Defendant filed its motion seeking

dismissal of only the First Cause of Action, arguing that there is

no private right of action for violations of Section 191.             (Mot.,

ECF No. 15; see generally Def. Br., ECF No. 15-3; Def. Reply, ECF

No. 20.)    Plaintiff opposed the motion.         (Pl. Opp., ECF No. 16.)

On October 26, 2020, the Court referred the motion to Judge Locke.

(Oct. 26, 2020 Elec. Order.)         On November 15, 2020, Judge Locke

issued the R&R.     He recognized that “there is case law supporting

both sides on this issue” but concluded “that the better reading

of the statute” permits a private right of action under Section

191.   (R&R at 2, 4-5.)    Judge Locke then recommended that the Court

deny    Defendant’s     motion     because,     as    alleged,     Plaintiff

sufficiently stated a claim based on a violation of Section 191.

(Id. at 6 (finding allegations that Defendant paid Plaintiff, a

manual laborer, on a bi-weekly basis sufficient to state a claim

under Section 191).)

                                  ANALYSIS

I.     Legal Standard

            A district court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C); see also FED. R. CIV. P. 72(b)(3).


                                      3
Case 2:20-cv-01302-JS-SIL Document 30 Filed 12/28/20 Page 4 of 8 PageID #: 154



The   district    judge     must     evaluate    proper    objections    de   novo;

however,     where    a     party    “makes     only   conclusory   or    general

objections, or simply reiterates [the] original arguments, the

Court reviews the Report and Recommendation only for clear error.”

Pall Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008)

(quoting Barratt v. Joie, No. 96–CV–0324, 2002 WL 335014, at *1

(S.D.N.Y. Mar. 4, 2002)); FED. R. CIV. P. 72(b)(3).

II.   Discussion

             As   a       preliminary     matter,      a   comparison     between

Defendant’s underlying motion to dismiss and its objections reveal

that it has “done little more than rearrange [its] arguments, often

using largely identical wording.”                Media Glow Digital, LLC v.

Panasonic Corp. of N. Am., No. 16-CV-7907, 2019 WL 1434311, at *3

(S.D.N.Y. Mar. 29, 2019), on reconsideration in part, 2019 WL

2281375 (S.D.N.Y. May 29, 2019).              As such, the Court reviews the

R&R for clear error.        Id.     Finding no clear error, the Court adopts

the R&R.

             Even under de novo review, Defendant’s objections are

OVERRULED.    Defendant argues that Judge Locke erred in relying on

Vega v. CM & Ass’n Construction Management, LLC, 107 N.Y.S.3d 286

(N.Y. App. Div. 1st Dep’t 2019) to conclude that New York Labor

Law § 198 (“Section 198”) provides a private right of action for

a violation of Section 191.            (Def. Obj. at 4-5.)      Defendant urges

the Court to follow the Honorable Arthur D. Spatt’s decision in


                                          4
Case 2:20-cv-01302-JS-SIL Document 30 Filed 12/28/20 Page 5 of 8 PageID #: 155



Arciello v. County of Nassau, No. 16-CV-3974, 2019 WL 4575145, at

*8 (E.D.N.Y. Sept. 20, 2019), the “most recent authority from this

Court” to find that there is no private cause of action under

Section 191.    (Def. Obj. at 4-6.)       The Court declines Defendant’s

invitation for four reasons.

           First, Vega explicitly considered and rejected the very

arguments Defendant asserts here.          “As a federal court applying

state law, [the Court is] generally obliged to follow the state

law decisions of state intermediate appellate courts.”             Broder v.

Cablevision Sys. Corp., 418 F.3d 187, 199-200 (2d Cir. 2005)

(quoting Pentech Int’l, Inc. v. Wall St. Clearing Co., 983 F.2d

441, 445 (2d Cir. 1993)).        Defendant cites two lower state court

cases, among others, to argue that “a mere frequency of pay

violation, without any underpayment in the wages received, does

not trigger private damages under NYLL § 198.”           (Def. Obj. at 2-3

(citing Kruty v. Max Finkelstein, Inc., 119 N.Y.S.3d 831 (N.Y.

Sup. Ct. Suffolk Cnty. 2019) and Phillips v. Max Finkelstein, Inc.,

115 N.Y.S.3d 866, 869 (N.Y. Sup. Ct. Suffolk Cnty. 2019)).)

However, as Judge Locke correctly noted, Kruty and Phillips relied

on a state appellate court decision that “did not address whether

a private right of action [under Section 191] exists.”            (R&R at 5-

6.)   Thus, the Court is not persuaded that these cases present

“contrary New York authority” to warrant a departure from Vega.

And “[i]n the absence of any contrary New York authority or other


                                      5
Case 2:20-cv-01302-JS-SIL Document 30 Filed 12/28/20 Page 6 of 8 PageID #: 156



‘persuasive data [establishing] that the highest court of the state

would decide otherwise,’” Broder, 418 F.3d at 200 (quoting Pentech,

983 F.3d at 446), the Court follows Vega and concludes that

(1) there is a private right of action for violations of Section

191; and (2) “the term underpayment encompasses the instances

where an employer violates the frequency requirements of section

191(1)(a) but pays all wages due before the commencement of an

action,” 107 N.Y.S.3d at 288.2

            Second, in Arciello, Judge Spatt dismissed a Section 191

claim after observing that courts in this Circuit “have opined

that the NYLL may not contain” a remedy for the failure to timely

pay overtime wages.        2019 WL 4575145, at *8 (emphasis added).

Judge Spatt’s use of “may” is telling and signals a non-binding,

unsettled   area    of   state   law   interpretation.       Third,   before

dismissing the claim, Judge Spatt noted “the absence of persuasive

authority” supporting the position that Section 198 provides a

private right of action for a violation of Section 191.            Id.   Yet,

Vega provides direct authority for this proposition.            Indeed, the


2 The Court denied the parties’ requests to file reply briefs.
(Def. Ltr., ECF No. 28; Pl. Ltr., ECF No. 29; Dec. 16, 2020 Elec.
Order.) The Court realizes that Defendant may argue it was denied
the opportunity to present its reasons “to believe the New York
Court of Appeals would not follow the Appellate Division’s
erroneous decision in Vega.” (See Def. Ltr.) However, Defendant
has had ample opportunities, through its underlying motion papers
and objections, to raise these arguments and the Court has not
been presented with any “persuasive data” that shows the New York
Court of Appeals would rule otherwise.


                                       6
Case 2:20-cv-01302-JS-SIL Document 30 Filed 12/28/20 Page 7 of 8 PageID #: 157



Appellate Division, First Department, held that: “Labor Law §

198(1–a) expressly provides a private right of action for a

violation of Labor Law § 191” and the defendant’s “position that

no private right of action exists is dependent on its erroneous

assertion that the late payment of wages is not an underpayment of

wages.”      Vega, 107 N.Y.S.3d at 288.          As stated above, the Court

finds Vega persuasive and sees no reason to depart from its

analysis.      Fourth, the parties dispute whether Judge Spatt was

aware of Vega’s outcome, which was issued ten days prior to

Arciello.      The Court need not resolve this issue because to the

extent      Judge   Spatt   did   not   find   Vega   persuasive,   the   Court

respectfully disagrees with its “learned colleague (whose decision

does not bind me in any event).”               In re Hi-Crush Partners L.P.

Sec. Litig., No. 12-CV-8557, 2013 WL 6233561, at *24 (S.D.N.Y.

Dec.   2,    2013).     Accordingly,     the    Defendant’s   objections    are

OVERRULED and the Court agrees with Judge Locke that while there

is case law to the contrary, “permitting a private right of action

is appropriate.”       (R&R at 5.)




                                         7
Case 2:20-cv-01302-JS-SIL Document 30 Filed 12/28/20 Page 8 of 8 PageID #: 158



                                CONCLUSION

           For the foregoing reasons, Defendant’s objections are

OVERRULED, the R&R (ECF No. 24) is ADOPTED, and Defendant’s motion

to dismiss (ECF No. 15) is DENIED.



                                          SO ORDERED.



                                          /s/ JOANNA SEYBERT_______
                                          Joanna Seybert, U.S.D.J.

Dated: December   28 , 2020
       Central Islip, New York




                                      8
